Citation Nr: 0915663	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-35 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an effective date earlier than March 24, 2004, 
for the award of a 100 percent rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran served on active duty from April 1971 to April 
1972.

This case comes before the Board of Veterans' Appeals on 
appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated August 27, 2003, 
denied a claim of entitlement to an increased rating for 
PTSD.

2.  The Veteran filed a formal claim for an increased rating 
for PTSD on September 17, 2003. 

3.  It is factually ascertainable that the Veteran's PTSD 
resulted in total industrial and social impairment within one 
year from the claim for an increased rating filed in 
September 2003, based upon a VA mental health consultation 
report dated August 13, 2003.

4.  The proper effective date of award is August 28, 2003, 
the day following a final decision denying an increased 
rating for PTSD.


CONCLUSIONS OF LAW

1.  The RO's August 27, 2003, rating decision, that denied an 
increased rating for PTSD, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  The criteria for an effective date of August 28, 2003, 
for the award of a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107, 5110, 7105(c) (West 2002); 
38 C.F.R. §§ 3.102, 3.104, 3.400(o)(2), 4.3, 4.130, 
Diagnostic Code (DC) 9411 (2008); Rudd v. Nicholson, 20 Vet. 
App. 296, 300 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an effective date earlier than March 24, 
2004, for his award of a 100 percent rating for PTSD.  He 
argues that he is entitled to an effective date of September 
17, 2003, which is the date he filed a claim for an increased 
rating which ultimately led to an adjudication of his claim 
awarding the current 100 percent rating.

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400. 

An increase in disability compensation may be granted from 
the earliest date on which it is factually ascertainable that 
an increase in disability occurred if the claim for an 
increase is received within one year from that date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When the 
increase in disability occurred prior to one year from the 
date of filing, an effective date of award cannot be awarded 
prior to the date of the application.  Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997); 38 C.F.R. § 3.400(o)(2); 
VAOPGCPREC 12-98 (Sept. 23, 1998).

The term "application," while not defined in the statute, 
is broadly construed by regulation to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Where a formal claim has 
already been allowed, certain submissions will be accepted as 
an informal claim such as a report of examination or 
hospitalization by the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  
Furthermore, any communication or action indicating an intent 
to apply for VA benefits from a claimant or representative 
may be considered an informal claim provided that such 
informal claim identify the benefit being sought.  38 C.F.R. 
§ 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3. Vet. App. 129, 134 (1992).

Appellate review of a rating decision is initiated by a 
notice of disagreement (NOD) and completed substantive appeal 
after a statement of the case (SOC) has been furnished.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to file 
an NOD within one year from the date of notice of the 
decision renders a rating decision final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  A final 
decision is generally not subject to revision on the same 
factual basis.  38 C.F.R. § 3.104(a).  Previous 
determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that when a rating decision is final, only a request for 
a revision premised on CUE could result in the assignment of 
earlier effective date.  A freestanding claim for an earlier 
effective date, once the appeal becomes final, attempts to 
vitiate the rule of finality.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§§ 4.2, 4.6.

The Veteran's PTSD is evaluated under the criteria of DC 
9411.  See 38 C.F.R. § 4.132.  Historically, the Veteran's 
PTSD has been evaluated as follows: 30 percent disabling 
effective February 13, 2002; a temporary 100 percent rating 
based upon hospitalized treatment effective December 9, 2002; 
a 50 percent rating effective April 1, 2003; and a 100 
percent rating effective March 24, 2004.

Under DC 9411, a 30 percent rating contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, DC 9411.

A 50 percent evaluation contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The nomenclature employed in the portion of VA's Rating 
Schedule that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "DSM-IV").  
38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging between zero and 
100 percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health - illness.  Higher scores 
correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are 
assigned when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely the basis of social 
impairment.  38 C.F.R. § 4.126(b).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 
38 C.F.R. § 3.159(a)(2).  In this regard, the United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of the presence or absence of such symptoms.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

In this case, an RO rating decision dated August 27, 2003, 
awarded the Veteran a 50 percent rating for PTSD effective 
April 1, 2003.  The RO notified the Veteran of this decision, 
and his appellate rights, by letter dated September 2, 2003.  
The Board can find no document filed within one year of 
notice of this decision which can reasonably be construed as 
an NOD, which requires a claimant to identify disagreement 
with a particular RO rating decision and evidence an intent 
to seek appellate review.  Gallegos v. Principi, 283 F.3d 
1309 (Fed. Cir. 2002).

In so holding, the Board has given a sympathetic reading to 
the documents submitted by this pro se Veteran within the one 
year appeal period, but fails to find any document which 
satisfies the legal requirements of an NOD.  A September 2003 
written statement, which has been accepted as the basis for 
the increased rating claim on appeal, requested an increased 
rating for PTSD based upon a worsening of symptoms.  A July 
2004 written statement from the Veteran expressed 
disagreement with the RO's July 2004 rating decision, and 
specifically requested an effective date to September 17, 
2003, which further corroborates the Veteran's intentions 
that the September 2003 filing constitute a claim for an 
increased rating.

Accordingly, the Board must find that the RO's August 27, 
2003, rating decision is final as the Veteran did not file a 
timely NOD within one year of notice of the decision.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  
This decision cannot be revisited absent a CUE claim.  Rudd, 
20 Vet. App. at 300.  Consequently, an award of an effective 
date on or prior to August 27, 2003, is precluded.  

The next written document submitted by the Veteran after the 
August 27, 2003, decision was received on September 17, 2003, 
which is the date the Veteran seeks to establish an earlier 
effective date of award for his 100 percent rating.

The RO has assigned an effective date of March 24, 2004, for 
the 100 percent rating for PTSD, which represents the date of 
a VA inpatient hospitalization for psychotic symptoms.  The 
Veteran was admitted with a GAF score of 20, and was later 
assigned GAF scores ranging from 40 to 50.  VA PTSD 
examination in May 2004, which was based upon review of the 
claims folder, found that the Veteran was seriously impaired 
in his social function by a host of problems, including 
paranoid schizophrenia and PTSD.  It was questioned whether 
the Veteran was capable of managing his funds.  The examiner 
assigned separate GAF scores of 40 for diagnoses of PTSD, 
paranoid schizophrenia and alcohol abuse, in remission.

Notably, the May 2004 VA examiner commented that the 
Veteran's condition appeared to have worsened stating that 
"[a]pproximately six months to a year ago [the Veteran] 
stabilized in a regressed position since."  This timeline of 
a permanently increased severity of PTSD symptoms correlates 
to the Veteran's assertions of increased severity of symptoms 
on his September 2003 application for an increased rating.

Important for this decision, the record includes a mental 
health consultation in the VA clinical setting on August 13, 
2003.  Notably, this record was received after the RO's 
decision on August 27, 2003.  The Veteran reported auditory 
hallucinations, paranoia, anxiety, depression, low self-
esteem, complete lapses of memory, and poor concentration.  
Due to his paranoia, the Veteran had almost complete social 
isolation except for family members.  Following mental status 
examination, the examiner stated that the Veteran "was 
unable to adapt to a work or work-like situation due to 
paranoia and delusional ideation."  The examiner deemed the 
Veteran incompetent to manage funds on his behalf.

On review of this record, the Board notes that the Veteran 
last worked in November 2002.  The August 13, 2003, VA mental 
health consultation report opined that the Veteran's overall 
mental disorder resulted in near total industrial and social 
impairment.  This assessment was essentially confirmed with 
the May 2004 VA examination report, which placed the onset of 
the Veteran's total industrial and social impairment from six 
months to one year prior to the examination.  

In reviewing this case, the Board acknowledges that the 
Veteran holds a diagnosis of paranoid schizophrenia which has 
not been service-connected.  In awarding a 100 percent rating 
effective March 24, 2004, the RO did not make a distinction 
between the symptoms attributable to the service-connected 
PTSD and non-service connected paranoid schizophrenia.  The 
medical evidence in this case does not provide a clear 
delineation of the symptoms attributable to each diagnosis.  
As such, the Board will not make such a distinction and will 
attribute all current psychiatric symptoms to the service-
connected PTSD.  See generally Mittleider v. West, 11 Vet. 
App. 181 (1998) (where it is not possible to distinguish 
between the effects of a service-connected disability from a 
non service-connected disability, the provisions of 38 C.F.R. 
§ 3.102 dictate that reasonable doubt be resolved in the 
veteran's favor by attributing the effects to the service 
connected disability).  See also 61 Fed. Reg. 52695, 52698 
(Oct. 8, 1996).

Based upon the above, the Board finds that the lay and 
medical evidence of record establishes that the Veteran's 
PTSD resulted in total industrial and social impairment at 
the time he filed his claim for an increased rating on 
September 17, 2003.  Applying the provisions of 38 C.F.R. 
§ 3.400(o)(2), the Board further finds that it is factually 
ascertainable that such increased severity of disability was 
demonstrated by the August 13, 2003, VA mental health 
consultation report, which was within one year of the claim 
for an increased rating filed in September 2003. 

Due to the finality of the RO's August 27, 2003, rating 
decision, the Board awards a 100 percent rating for PTSD 
effective August 28, 2003, the day following a prior final RO 
decision on this issue.  The Board is jurisdictionally 
precluded from consideration of an earlier effective date of 
award due to the finality of the RO's August 27, 2003 
decision.  Rudd, 20 Vet. App. at 300.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Here, the Veteran challenged the RO's assignment of an 
effective date of award pursuant to the award of a 100 
percent rating for PTSD assigned in a July 2004 rating 
decision.  In conjunction with that claim, the Veteran was 
provided VCAA notice in May 2004 which substantially complied 
with the VCAA notice requirements.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The issue currently on appeal involves a retroactive review 
of the evidence of record at the time of the RO's July 2004 
decision.  As held above, the Board has granted an effective 
date of August 28, 2003, for the award of a 100 percent 
rating for PTSD, which is the day following a final RO rating 
decision which cannot be jurisdictionally revisited by the 
Board.  As such, further notice or assistance under the VCAA 
is not warranted as there is no remaining aspect of the claim 
that can be substantiated as a matter of law.  See VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).


ORDER

An effective date of August 28, 2003 for the award of a 100 
percent rating for PTSD is granted.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


